DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
In the preliminary amendment filed on July 29, 2020, claims 1-20 have been amended.  Therefore, claims 1-20 are currently pending for examination. 
   
Information Disclosure Statement
The IDS filed on 7/29/2020 has been considered.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites "and based on the passenger's image matching" in the second last line which is supposed to be “based on the passenger’s image matching”. The term “and” does not seem to make sense. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, 10 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hoyos et al. (Hoyos: US 2015/0363986 A1). 
Regarding claim 1, Hoyos teaches a method of controlling a transportation system that includes a mobile terminal, a vehicle, and a server (101a, 101b and 105 respectively), the method comprising: 
generating, by the mobile terminal (101a and para 35, The mobile device 101a can include but is not limited to a tablet computer, personal digital assistant, cellular telephone, smartphone device or similar mobile computing devices and para 103, some or all of the enrollment process steps can be repeated using other user devices, e.g., mobile device 101a), a user's image that includes the user's personal information (para 36, the user authentication can be performed at least in part, using a user's mobile device 101a and para 37, the enrollment stage samples (e.g., images) of appropriate biometric(s) is/are collected from an individual); 
generating, by the server (105 and para 32), a user's authentication code using the user's personal information generated by the mobile terminal (para 37, the enrollment stage samples (e.g., images) of appropriate biometric(s) is/are collected from an individual. These samples of biometrics are analyzed and processed to extract features (or characteristics) present in each sample. The set of features present in the biometric of an individual can be encoded to provide a biometric identifier for the person. These identifiers are then stored to complete the enrolment stage); 
generating, by the vehicle (101b), a passenger's image that includes the passenger's personal information (para 23, During authentication by the on-board computer, for example, biometric information can be captured using one or more sensors that are located in or around the vehicle and that are operatively connected to the on-board computer. Using the captured biometrics, the on-board computing device can perform the biometric authentication of the user. In addition to biometric authentication, the on-board computer can, in conjunction with the remote system servers, authorize the user to access the vehicle); and 
granting, by the vehicle (101b), the passenger permission to use the vehicle (para 24, If user is successfully authenticated and authorized to access the vehicle, the system for authorizing a user to access a vehicle 100 can facilitate the user's physical access.) and based on the passenger's image matching the user's authentication code (para 37, In the second stage the same biometric of the individual is measured. Features from this biometric are extracted just like in the enrollment phase to obtain current biometric information of the user. If the goal is authentication, then the identifier generated in the second stage is compared with the identifier generated in the first stage for the particular person (e.g., one-to-one matching). If a match occurs, authentication is successful, otherwise authentication fails.).

Regarding claim 2, Hoyos teaches the method of claim 1, wherein the vehicle comprises a plurality of sensors that are configured to generate the passenger's image by using at least one of the plurality of the sensors (Hoyos: para 56, the camera 145 can include one or more visible light cameras (e.g., cameras commonly found on consumer devices and having a sufficient resolution), near infra-red cameras configured to capture NIR images of a user, infra-red cameras and thermal infra-red cameras or a combination of the foregoing).

Regarding claim 6, Hoyos teaches the method of claim 1, wherein the vehicle includes a sensor that is configured to vary the passenger's body part that is included in the passenger's image (Hoyos: para 28, the biometric authentication platform combines facial recognition technology with iris and periocular recognition technology to facilitate biometric authentication of a user. However, it can be appreciated that any combination of biometrics can be used, for example, face, Iris, periocular, or even voice, vein pattern etc.).

Regarding claim 7, Hoyos teaches the method of claim 6, further comprising: outputting, by the vehicle, guiding information to the passenger to move the passenger's body part to be included in the passenger's image, wherein the guiding information is output to the passenger in at least one of a visual, an auditory or a tactile manner (Hoyos: para 94, prompts the user to capture imagery of one or more of the user's iris/irises, eye(s), periocular region, face and finger(s), and the like, using the camera 145 coupled to the processor 110).

Regarding claim 8, Hoyos teaches the method of claim 7, wherein the passenger's body part comprises at least one of a fingerprint, an iris, a vein, a palm, or a face (Hoyos: para 94, prompts the user to capture imagery of one or more of the user's iris/irises, eye(s), periocular region, face and finger(s), and the like, using the camera 145 coupled to the processor 110).


Regarding claim 10, Hoyos teaches the method of claim 1, further comprising: disallowing, by the vehicle, the passenger from using the vehicle based on the passenger's image not matching the user's authentication code (Hoyos: para 151, by requiring biometric authentication/user authorization before providing access to the computing device or vehicle or otherwise restricting access.).

Regarding claim 17, Hoyos teaches a vehicle terminal, comprising: 
a plurality of sensors provided at a vehicle (Fig. 2A, sensors 160 and camera 145 and para 56, the camera 145 can include one or more visible light cameras (e.g., cameras commonly found on consumer devices and having a sufficient resolution), near infra-red cameras configured to capture NIR images of a user, infra-red cameras and thermal infra-red cameras or a combination of the foregoing); 
a communication device configured to perform communication with at least one of the plurality of the sensors (para 56, A camera 145 is also operatively connected to the processor 110 and para 61, Communication interface 150 is also operatively connected to the processor 110 and can be any interface that enables communication between the mobile device 101a and external devices); and 
a processor (Fig. 2A, 110) that is configured to: 
generate, based on information received from a server through the communication device and by using one of the sensors, a passenger's image that includes a passenger's personal information (para 23, During authentication by the on-board computer, for example, biometric information can be captured using one or more sensors that are located in or around the vehicle and that are operatively connected to the on-board computer. Using the captured biometrics, the on-board computing device can perform the biometric authentication of the user. In addition to biometric authentication, the on-board computer can, in conjunction with the remote system servers, authorize the user to access the vehicle and para 48, The program code can execute entirely on the on-board computer 101b, as a stand-alone software package, partly on the on-board computer and a remote device, such as, the system server 105. And para 40, the system server 105 can also implement rules governing access to information and/or the transmission of information between a variety of computing devices that users can interact with (e.g., mobile device 101a, on-board computer 101b) ), and 
grant the passenger permission to use the vehicle based on the passenger's image matching a user's authentication code stored in the server (para 24, If user is successfully authenticated and authorized to access the vehicle, the system for authorizing a user to access a vehicle 100 can facilitate the user's physical access and para 37, In the second stage the same biometric of the individual is measured. Features from this biometric are extracted just like in the enrollment phase to obtain current biometric information of the user. If the goal is authentication, then the identifier generated in the second stage is compared with the identifier generated in the first stage for the particular person (e.g., one-to-one matching). If a match occurs, authentication is successful, otherwise authentication fails.) and para 38, the system server 105 can be configured to securely facilitate identification/authentication of the user's identity (collectively referred to as authentication or identity assertion) and para 52, in certain implementations the database and the various data elements stored therein can, in addition or alternatively, be located remotely (such as on a remote device 102 or system server 105—not shown) and connected to on-board computer through a network).

Regarding claim 18, Hoyos teaches the vehicle terminal of claim 17, wherein the processor is configured to select one of the plurality of the sensors to vary the passenger's body part that is included in the passenger's image (Hoyos: para 28, the biometric authentication platform combines facial recognition technology with iris and periocular recognition technology to facilitate biometric authentication of a user. However, it can be appreciated that any combination of biometrics can be used, for example, face, Iris, periocular, or even voice, vein pattern etc.).

Regarding claim 19, Hoyos teaches the vehicle terminal of claim 18, wherein the processor is configured to control the communication device to output guiding information to the passenger to move the passenger's body part to be included in the passenger's image, and wherein the guiding information is output to the passenger in at least one of a visual, an auditory or a tactile manner (Hoyos: para 94, prompts the user to capture imagery of one or more of the user's iris/irises, eye(s), periocular region, face and finger(s), and the like, using the camera 145 coupled to the processor 110).

Regarding claim 20, Hoyos teaches the vehicle terminal of claim 19, wherein the passenger's body part comprises at least one of a fingerprint, an iris, a vein, a palm, or a face (Hoyos: para 94, prompts the user to capture imagery of one or more of the user's iris/irises, eye(s), periocular region, face and finger(s), and the like, using the camera 145 coupled to the processor 110).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos in view of Bhargava et al. (Bhargava: US 10,778673)
Regarding claim 3, Hoyos teaches the method of claim 2, further comprising: generating the passenger's image based on a sensor provided in the vehicle, wherein the vehicle is configured to generate the passenger's image (Hoyos: para 94, prompting the user to capture imagery of one or more of the user's iris/irises, eye(s), periocular region, face and finger(s), and the like, using the camera 145 coupled to the processor 110,) and the authentication process is performed by the server (para 38).
 Hoyos does not explicitly disclose determining a scheme of generating the passenger's image, wherein the vehicle is configured to generate the passenger's image based on the determined scheme.
However, the preceding limitation is known in the art of biometric authentication. Bhargava teaches a device for randomized multi-factor authentication with biometrics includes Col. 5 lines 55-67: the secure computing device 12 randomly selects one of a plurality of biometrics, such as fingerprint recognition, iris recognition, voice recognition, or facial recognition by way of example only, although other types of biometrics could be used. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhargava for the benefit of more secure authentication process (Bhargava: Col. 6 lines 54-57).

Regarding claim 4, the combination of Hoyos and Bhargava teaches the method of claim 3, wherein generating the passenger's image further comprises generating, based on the determined scheme, the passenger's image by selecting and using one of the plurality of the sensors, wherein the selected one of the plurality of the sensors varies according to the determined scheme (Hoyos: para 94, prompts the user to capture imagery of one or more of the user's iris/irises, eye(s), periocular region, face and finger(s), and the like, using the camera 145 coupled to the processor 110 and Bhargava:).

Regarding claim 9, Hoyos teaches the method of claim 1, and further teaches wherein the mobile terminal is configured to generate the user's image (Hoyos: para 34, the user computing devices, including mobile device 101a and on-board computer 101b, can be configured to communicate with one another, the system server 105 and/or remote computing device 102, transmitting electronic information thereto and receiving electronic information therefrom as further described herein. The user devices can also be configured to receive user inputs, as well as facilitate biometric authentication of users by capturing and processing user biometric information, for example, digital images and voice recordings of a user 124.).
Hoyos does not explicitly disclose determining, by the server, a scheme of generating the user's authentication code by using a sensor located in the vehicle, or generating the user's image according to the determined scheme.
However, the preceding limitation is known in the art of biometric authentication. Bhargava teaches a device for randomized multi-factor authentication with biometrics includes randomly selecting one of a plurality of biometrics (abstract) and determining a scheme of generating the user's authentication code by using a sensor (Col. 5 lines 55-67: the secure computing device 12 randomly selects one of a plurality of biometrics, such as fingerprint recognition, iris recognition, voice recognition, or facial recognition by way of example only, although other types of biometrics could be used), and generating the user's image according to the determined scheme (Col. 6 lines 10-20: requested randomly selected biometric received from the requesting one of the client devices 14(1)-14(n) against … stored biometric information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhargava for the benefit of more secure authentication process (Bhargava: Col. 6 lines 54-57).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos in view of Mostafa et al. (Mostafa: US 20190042866 A1).
Regarding claim 5, Hoyos teaches the method of claim 2, wherein generating the passenger's image comprises: generating a face image that includes the passenger's face () but 
However, the preceding limitation is known in the art of biometric authentications. Mostafa teaches templates used for a facial recognition process for authentication of a user (abstract) and further teaches selecting, based on the generated face image, one of the plurality of the sensors; and generating the passenger's image by using the selected one of the plurality of the sensors (para [0065] If the number of unlock attempts is above the selected value, then device 100 is locked from further attempts to use facial authentication in 272. In some embodiments, when the device is locked in 272, an error message may be displayed (e.g., on display 108) indicating that facial recognition authentication process 250 has failed …. Device 100 may be locked from further attempts to use facial authentication in 272 for a specified period of time and/or until another authentication protocol is used to unlock the device. For example, passcode unlock 274 may be used to unlock device 100. Passcode unlock 274 may include using …, a different form of biometric authentication, to unlock device 100 … “use fingerprint” prompt that, when displayed, prompts the user to place a finger on a fingerprint sensor for the device.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mostafa in order to adapt the changes of user’s facial features overtime (Mostafa: para 4).

 Regarding claim 16, Hoyos teaches the method of claim 1, but does not explicitly disclose updating, by the server, the user's authentication code by using the passenger's image based on the passenger's image matching the user's authentication code.
para 8 and Fig. 8, step 320-328, features vectors to template matches and step 338, template is updated. And para 66, Process 300 may be used to update template space 220 for gradual changes in the appearance of the authorized user. For example, process 300 may update template space 220 for gradual changes in hair (e.g., hair color, hair length, and/or hair style), weight gain, weight loss, changes in glasses worn, or small disfigurement changes (e.g., black eyes, scars, etc.). Update template space 220 for gradual changes allows the authorized user to continue to access device 100 using facial recognition authentication process 250).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mostafa in order to adapt the changes of user’s facial features overtime (Mostafa: para 4).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyos in view of Marciniak (US 20150349959 A1).
Regarding claim 11, Hoyos teaches the method of claim 10, does not explicitly disclose outputting, by the vehicle and based on the passenger's image not matching the user's authentication code, notification information to the passenger to generate a new passenger's image to be matched with the authentication code, wherein the notification information is outputted in at least one of a visual, an auditory, or a tactile manner.
Fig. 3, steps 302-306 and para 50, If the fingerprint image does not match a reference fingerprint image, the process passes to block 304 where the user is informed that he or she must re-submit a fingerprint image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to output notification to regenerate the user’s image in order to inform the user the remaining number of retries before requiring additional security measure (Marciniak: para 7-8).

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687